     Case 6:20-cv-02267-JA-EJK Document 1 Filed 12/14/20 Page 1 of 14 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION
J.H.,
        Plaintiff,
v.                                                                       Case No. 20-3995E

SCHOOL BOARD OF
ORANGE COUNTY, FLORIDA,

      Defendant.
_______________________________________/


                                            COMPLAINT


        Plaintiff, J.H., by and through his undersigned counsel, files this Complaint against

Defendant, School Board of Orange County and shows as follows:


                                          INTRODUCTION


        1.      This action arises under the Individuals with Disabilities Act, 20 U.S.C. § 1400 et

seq. (hereinafter “IDEA”).

        2.      This is an original civil action, seeking reversal of the Final Order of Dismissal, dated

September 29, 2020, of a Florida Administrative Law Judge (hereinafter “ALJ”), a true and correct

copy of which is attached hereto as Exhibit A.

        3.      Plaintiff was a minor child when the case in controversy began. Prior to the Power of

Attorney (hereinafter “POA”) filing the Due Process Complaint on Plaintiff’s behalf, Plaintiff

reached the age of majority. Plaintiff was and is a student with a disability who is eligible for special

education and is entitled to the services and protections of the IDEA.

        4.      Plaintiff is an aggrieved person based on the decision of an administrative action

following Plaintiff’s request for due process and an administrative hearing with Florida’s Division of

Administrative Hearings (hereinafter “DOAH”).


                                                    1
  Case 6:20-cv-02267-JA-EJK Document 1 Filed 12/14/20 Page 2 of 14 PageID 2




        5.      The Defendant must assure that families receive from the Local Education

Agency (hereinafter “LEA”) notice of a number of their procedural safeguards including and

especially the ability to file what is termed A Request For A Due Process Hearing with the

Florida Department of Education (hereinafter “SEA”). This procedural safeguard assures that the

SEA appoint a Special Education Hearing Officer to hear and adjudicate complaints if they

believe their child has not received a Free Appropriate Public Education (hereinafter “FAPE”) or

to have such complaints addressed in mediation. 20 U.S.C. §1415(b)(5), (6).

        6.      Under IDEA, a State “may provide that, when a child with a disability reaches the

age of majority under State Law ... all other rights accorded to parents under this subchapter

transfer to the child.” 20 U.S.C. § 1415(m)(1). In Florida, “at age eighteen (18), all other rights

afforded to parents under Part B of the Individuals with Disabilities Education Act transfer to the

student, unless the student has been determined to be incompetent under state law as established

by Chapter 744, Fla. Stat. (2020), or a guardian advocate has been appointed to make decisions

affecting educational services as provided by § 393.12, F.S.” Florida Administrative Code Rule

6A-6.03311(10) (2014), Procedural Safeguards for Students with Disabilities. Prior to the

transfer of rights, Districts must explain these rights in detail to the individual with disabilities

and their parents or guardians, promoting least restrictive methods, looking to Guardianships

when no other lesser restrictive method is suitable.

        7.      For the rights not to transfer to a student with a disability at the age of majority, a

guardianship or a guardian advocacy must be in place. However, competency is presumed and

any competent individual in the state of Florida can appoint a power of attorney to assist in

decision making upon turning 18. Under the façade of “transfer of rights” Districts are

unnecessarily pushing individuals with disabilities into guardianships when there are less



                                                   2
  Case 6:20-cv-02267-JA-EJK Document 1 Filed 12/14/20 Page 3 of 14 PageID 3




restrictive options available. Individuals with disabilities are legally entitled to make his/her own

decisions upon reaching the age of majority. He/she can exercise that legal right and appointed a

power of attorney to assist him/her in educational decision making pursuant to Chapter 709 of

the Florida Statutes or, a supported decision making team (hereinafter SDM) can be assembled to

achieve that same end.

          8.    Capacity is presumed in Florida unless an individual has been declared

incompetent by Chapter 744 of the Florida Statutes. § 744.331, Fla. Stat. (2020), outlines the

procedure to have an adult deemed incapacitated in Florida. The statute requires that the family

member or other concerned party file a petition to determine incapacity with a Florida court.

That person must also file a petition for appointment of guardianship.

          9.    Incapacity is a statutorily defined term. A person is legally incapacitated when

determined by the guardianship court to lack the capacity to manage at least some property or to

meet at least some of his or her essential health and safety requirements. § 744.102(12), Fla. Stat.

(2020). “In determining incapacity, the court shall consider the person's unique needs and

abilities and may only remove those rights that the court finds the person does not have the

capacity to exercise.” § 744.331(6), Fla. Stat. (2020).

          10.   The guardianship court is defined by statute as the “circuit court.” § 744.102(5)

(2020).

          11.   Chapter 709, Florida Statutes creates a Power of Attorney. A power of attorney is

a legal document that allows the maker “the principal” to appoint an “agent” to act on his or her

behalf. The legal document itself provides what powers have been delegated to the agent by the

principal.




                                                 3
  Case 6:20-cv-02267-JA-EJK Document 1 Filed 12/14/20 Page 4 of 14 PageID 4




       12.     A Durable Power of Attorney (hereinafter DPOA) is a power of attorney that does

not terminate upon incapacity. § 709.2102(4), Fla. Stat. (2020).

       13.     One area in which a power of attorney can be executed is with respect to property

or property interests. Students have a property interest in education and cannot be denied that

interest without due process of law. Goss v. Lopez, 419 U.S. 565 (1975). At a minimum, a

student facing a deprivation in their property interest, in this instance his education, due process

of law requires notice and a hearing. Id. at 581.

       14.     Pursuant to § 709.2106, Fla. Stat. (2020), a power of attorney executed on or after

October 1, 2011, is valid if its execution complies with § 709.2105, Fla. Stat. (2020). To comply

with this section, the agent must be an individual who is 18 years of age or older, must be signed

by the principal and by two subscribing witnesses and be acknowledged by the principal before a

notary public or as otherwise provided in § 695.03, Fla. Stat. (2020).

       15.     § 709.2120, Fla. Stat. (2020) provides the methods with which a power of

attorney may be refused. An individual who chooses to refuse a power of attorney must follow

that statutory mechanism to do so.

                                                 PARTIES

       16.     At all times relevant herein, Plaintiff, has resided in Apopka, a city in Orange

County within the boundaries of the School District of Orange County, Florida. Plaintiff has

been, and continues to be, eligible to receive special education and related services pursuant to

the IDEA.

       17.     Defendant, School Board of Orange County, Florida is a public entity organized

and existing under the laws of the State of Florida, with the capacity to be sued. Defendant is a

LEA as defined by 20 U.S.C. § 1401(19)(A) and 34 C.F.R. § 330.28, and by virtue of receipt of



                                                    4
  Case 6:20-cv-02267-JA-EJK Document 1 Filed 12/14/20 Page 5 of 14 PageID 5




federal funding, is required to comply with the provisions of the IDEA. As an LEA, Defendant is

required to make available a FAPE to Plaintiff. FAPE is defined as special education services

that: (A) have been provided at public expense, under public supervision and direction, and

without charge; (B) meet the standards of the State educational agency; (C) include appropriate

preschool, elementary school, or secondary school education in the State involved; and (D) are

provided in conformity with the Individualized Education Program (hereinafter “IEP”) under 20

U.S.C. § 1414(d). 20 U.S.C. § 1401(9).

                                     JURISDICTION AND VENUE

       18.     This is a civil action over which this Court has original jurisdiction under 28

U.S.C. § 1331 in that it arises under the IDEA as amended, 20 U.S.C. § 1400 et seq. Jurisdiction

is expressly vested in this Court pursuant to 20 U.S.C. § 1415(i)(3)(A) and 29 U.S.C. § 1331.

This Court has jurisdiction to hear pendent state claims under the doctrine of supplemental

jurisdiction set forth at 28 U.S.C. § 1367.

       19.     Venue in this Court is proper under 20 U.S.C. § 1391(b) because the Defendant is

located within Orange County, which is within the jurisdiction of this judicial district, and all of

the events or omissions that are the subject of this complaint occurred in Orange County.

       20.     This Complaint is brought seeking relief for denial of rights under the IDEA. 20

U.S.C. § 1400 et seq. and Florida’s Special Educational Law, § 1003.57 Fla. Stat.

       21.     This case comes to this Court pursuant to 20 U.S.C. § 1415 (i)(2)(A) following a

Final Order of an ALJ rendered on September 29,2020 in a due process action brought by

Plaintiff on August 31, 2020 through DOAH under Docket number 20-3995E.




                                                  5
  Case 6:20-cv-02267-JA-EJK Document 1 Filed 12/14/20 Page 6 of 14 PageID 6




                                  PROCEDURAL HISTORY

       22.     Pursuant to 20 U.S.C. §§1415(b)(6) and 1415(f)(1), whenever there is a

disagreement between the parents and a school district regarding the identification, evaluation, or

educational placement of the child, or the provision of a FAPE to the child, either party may

present a complaint to be heard in an impartial administrative proceeding known as a “due

process hearing,” conducted by the state educational agency.

       23.     As required by the IDEA, Florida established an impartial due process hearing

procedure under a contract with the Division of Administrative Hearings (“DOAH”) for the State

of Florida. §§1003.57(1)(b) and 1003.5715(5), Florida Statutes, and Florida Administrative Code

Rule 6A-6.03311(9)(u).

       24.     On August 31, 2020, Plaintiff filed a request for a due process hearing that raised

procedural and substantive claims pursuant to the IDEA. Plaintiff’s request was promptly

forwarded to DOAH on September 2, 2020, for further proceedings. The Plaintiff requested,

among other things, the following relief: An IEE to dispute the speech and language evaluation

conducted by the LEA on March 4, 2020.

       25.     On September 15, 2020, the School Board filed its Motion To Dismiss For

Lack of Standing and For Being Moot, attaching the Student’s individualized educational

program, dated May 18, 2020. The Motion argued that the ALJ should dismiss the Complaint

because: 1) the parent does not have standing or authority to file the request on behalf of the

Student since the Student has reached the age of majority and the rights afforded to a

parent under the Individuals with Disabilities Education Act (IDEA) have transferred to the

Student; and 2) the parent is not entitled to an IEE because they had already received an IEE in

relation to a speech language evaluation performed in 2018.



                                                 6
  Case 6:20-cv-02267-JA-EJK Document 1 Filed 12/14/20 Page 7 of 14 PageID 7




       26.     The Plaintiff filed a response to Defendant’s Motion to Dismiss on September 22,

2020. Attached to that response was a fully executed DPOA which appoints the Plaintiff’s

mother and, in the alternative, the Plaintiff’s aunt as agents to the Plaintiff. The property

interests subject to this DPOA included educational and health care powers. Specifically, the

DPOA gives Plaintiff’s agent(s) the authority to do every act and thing whatsoever necessary,

proper, or convenient to be done as fully as he might or could do for himself. Enumerated in this

DPOA is the provision that the agent(s) are authorized to advocate for any services that are

designed to provide Plaintiff with educational benefit and/or access to a free, appropriate public

education in public school as provided for in the IDEA. Pursuant to 20 U.S.C. §§1415(b)(6) and

1415(f)(1), whenever there is a disagreement between the parents and a school district regarding

the identification, evaluation, or educational placement of the child, or the provision of a FAPE

to the child, either party may present a complaint to be heard in an impartial administrative

proceeding known as a “due process hearing,” conducted by the state educational agency.

Therefore, Plaintiff’s agent(s) are authorized pursuant to the fully executed DPOA, to file a

complaint and appear on his behalf in a due process hearing as it relates to his special education

rights as Plaintiff could have filed the due process complaint himself.

       27.     No due process hearing was held before DOAH. On September 29, 2020, ALJ

Diane Cleavinger issued a Final Due Process Order (hereinafter “Order”). A copy of the Order

was served on Plaintiff’s representative on September 29, 2020.

       28.     The Order held that Plaintiff was incapacitated and therefore, was unable to sign

legal documents. The ALJ found that the DPOA had no legal weight due to Plaintiff’s

incapacity. And therefore, the Plaintiff’s agent had no authority to file a complaint and request a

due process hearing on behalf of Plaintiff. The ALJ Dismissed the complaint without prejudice.



                                                  7
  Case 6:20-cv-02267-JA-EJK Document 1 Filed 12/14/20 Page 8 of 14 PageID 8




       29.     Plaintiff has not been deemed incapacitated by a court with the appropriate

authority to do so. The ALJ, acting sua sponte and without the benefit of a hearing, declared

Plaintiff incapacitated, refused his DPOA, and dismissed the complaint without prejudice.

                                  FACTUAL ALLEGATIONS

       30.     At all times relevant herein, Plaintiff was, and continues to be, eligible for and

receiving special education including specially designed instruction and related services under

the eligibility categories of Intellectual Disability (hereinafter ID) and Autism Spectrum Disorder

(hereinafter ASD).

       31.     When the cause for this Due Process Complaint occurred, Plaintiff was seventeen

years of age, in the eleventh-grade, and enrolled in Orange County Public School District. At the

time the Due Process Complaint was filed, Plaintiff had reached the age of majority. The rights

transferred to Plaintiff upon reaching the age of majority and thus, Plaintiff was legally entitled

to make his own decisions.

       32.     Plaintiff exercised that legal right and appointed a power of attorney to assist him

in educational decision making pursuant to Chapter 709 of the Florida Statutes.

       33.     Presently Plaintiff is a twelfth-grade student at one of the Defendant’s high

schools.

       34.     Prior to moving to the United States in 2018, Plaintiff lived his first sixteen years

of life with his mother on a farm in the Philippines. Plaintiff had only one year of formal

education prior to moving to the United States. Plaintiff attended a kindergarten class in the

Philippines and then had no further formal education until moving to the United States and

enrolling in the Defendant’s school in February of 2018 at sixteen years of age.




                                                  8
  Case 6:20-cv-02267-JA-EJK Document 1 Filed 12/14/20 Page 9 of 14 PageID 9




       35.     Plaintiff’s native language is Tagalog and he speaks very little English. His

educational evaluations show Plaintiff working in the bottom first percentile as he cannot

fluently speak, read, or write in English.

                      IDEA-ADMINISTRATIVE APPEAL TO COURT

                                        Standard of Review

       36.     Pursuant to the IDEA, “in any civil action brought under this paragraph the court:

(i) shall receive the records of the administrative proceedings; (ii) shall hear additional evidence

at the request of the party; and, (iii) basing its decision on the preponderance of the evidence,

shall grant relief as the court determines is appropriate. 20 U.S.C. § 1415(i)(2).

       37.     The district court is to conduct a de novo review of the ALJ’s findings, and the

“IDEA specifically provides that the court may take additional evidence and may fashion relief

that the court deems appropriate.” Sch. Bd. of Collier County v. K.C., 285 F.3d 977, 980 (11th

Cir. 2002) (citing Weiss v. Sch. Bd. of Hillsborough County, 141 F.3d 990, 991-92 (11th Cir.

1998); 20 U.S.C. § 1415(i)(2)(B)). Whether a school district has satisfied the requirements of the

IDEA by providing a FAPE is a mixed question of law and fact. R.L. v. Miami-Dade County

School Bd., 757 F.3d 1173, 307 Ed. Law Rep. 596 (11th Cir. 2014).

       38.     While a court, reviewing an administrative decision in an IDEA suit must

consider the administrative findings carefully and endeavor to respond to the hearing officer's

resolution of each material issue, the court is free to reject the administrative findings in whole or

in part. Id. at 1181 (citing “G.J. v. Muscogee Cnty. Sch. Dist., 668 F.3d 1258, 1268 (11th

Cir.2012)). At the same time, courts “owe some judicial deference to local administrative agency

judgments ... though that’s typically limited to matters calling upon educational expertise.” Loren

F. ex rel. Fisher v. Atlanta Independent Sch. Sys., 349 F.3d 1309, 1314 (11th Cir. 2003). Thus, in



                                                  9
    Case 6:20-cv-02267-JA-EJK Document 1 Filed 12/14/20 Page 10 of 14 PageID 10




deferring to the ALJ, the district court should review the records of the state administrative

proceedings. Id. at 1314 (citing 20 U.S.C. § 1415(i)(2)(B)(i)).

           39.     In enacting the IDEA, Congress sought to “ensure that all children with

disabilities have available to them a free appropriate public education that emphasized special

education and related services designed to meet their unique needs and prepare them for further

education, employment, and independent living.” 20 U.S.C. §1400 (d)(1)(A); Phillip C. v.

Jefferson Cnty. Bd. of Educ., 701 F. 3d 691, 694 (11th Cir. 2012). The statute was intended to

address the inadequate educational services offered to children with disabilities 20 U.S.C. §1400

(c)(2). To accomplish this objective, the federal government provides funding to participating

state and local agencies which is contingent on the agency’s compliance with the IDEA’s

procedural and substantive requirements. Doe v. Alabama State Dep’t of Educ., 915 F. 2d 641,

654 (11th Cir. 1990).

           40.     District school boards are required by the "Florida K-20 Education Code"1 to

"[p]rovide for an appropriate program of special instruction, facilities, and services for

exceptional students as prescribed by the State Board of Education as acceptable." §§

1001.42(4)(l) and 1003.57, Fla. Stat.

           41.     Capacity is presumed in Florida unless an individual has been declared

incompetent by a Florida Statute. § 744.33, Fla. Stat. (2020), outlines the procedure to have an

adult deemed incapacitated in Florida. The statute requires that the family member or other

concerned party file a petition to determine incapacity with a Florida court. That person must

also file a petition for appointment of guardianship with the proper court of authority.




1
    Chapters 1000 through 1013, Florida Statutes.

                                                    10
 Case 6:20-cv-02267-JA-EJK Document 1 Filed 12/14/20 Page 11 of 14 PageID 11




       42.     The guardianship court is the proper court of authority and is defined by statute as

the “circuit court.” F.S. 744.102(5).

       43.     Incapacity is a statutorily defined term. A person is legally incapacitated when

determined by the guardianship court to lack the capacity to manage at least some property or to

meet at least some of his or her essential health and safety requirements. § 744.102(12), Fla.

Stat. (2020) states, “In determining incapacity, the court shall consider the person's unique needs

and abilities and may only remove those rights that the court finds the person does not have the

capacity to exercise.” § 744.331(6), Fla. Stat. (2020). This determination must be done by

examining the “exact areas in which the person lacks capacity to make informed decisions about

care and treatment services or to meet the essential requirements for her or his physical or mental

health or safety.” §744.331(6)(a), Fla. Stat. (2020). In addition, the court must find the exact

nature and scope of the person's inability to take “actions necessary to provide the health care,

food, shelter, clothing, personal hygiene, or other care without which serious and imminent

physical injury or illness is more likely than not to occur.” § 744.102(l2)(b), Fla. Stat. (2020).

Pursuant to §744.331(f), Fla. Stat. (2020), the evaluations that must be completed prior to any

determinations of capacity must include a physical exam, a mental health exam and a functional

assessment. Thus, incapacity determinations are complex, require due process of law which

necessitates evaluations, examination of records, testimony, finding of facts by a district court

judge, by the determining if lesser restrictive options are available, and meeting the clear and

convincing evidence burden of proof. § 744.331(6), Fla. Stat. (2020).

       44.     The Division of Administrative Hearings is an agency created and controlled by

statute. Fla. Stat. §20.22; Fla. Stat. §120.65.




                                                  11
 Case 6:20-cv-02267-JA-EJK Document 1 Filed 12/14/20 Page 12 of 14 PageID 12




       45.     The substantive jurisdiction of DOAH, likewise, is found in state statute. Fla. Stat.

§20.22; Fla. Stat. §120.65.

       46.     DOAH has no jurisdiction in §120.57(1) cases other than the jurisdiction of the

referring agency.

       47.     An ALJ may not make determinations of substantial interest of a party on an

unadopted rule. §120.57(1)(e)(1).

       48.     The Florida Department of Education has not adopted a rule regarding the

determination of incapacity. Therefore, the ALJ has no authority or jurisdiction to make such

determinations. The Florida Legislature has given that sole jurisdiction to the guardianship court

which defined by statute is the “circuit court.” F.S. 744.102(5).

       49.     By adjudicating Plaintiff incapacitated, sua sponte, in an ALJ final order, without

jurisdiction to do so, and without due process of law, the ALJ has overstepped her authority and

that overreach amounts to a deep deprivation of Plaintiff’s personal liberty and property interests.

When striping individuals of their liberty and property interests, much process is due. Plaintiff

was not afforded any due process of law. The Court held no hearings, made no findings of fact to

sufficiently address the needs of the appellant, did not considered alternatives to guardianship,

reached beyond her judicial authority by adjudicating Plaintiff as incapacitated, and refusing his

DPOA which is the least restrictive appropriate alternative to Guardianship.

       50.     The Plaintiff has the right to make decisions in all matters commensurate with the

with his ability to do so. Howard v. Howard, 193 So. 3d 987, 989 (Fla. Dist. Ct. App. 2016).

The Plaintiff acted on that right by appointing a POA to assist him in his educational decision

making. The ALJ overreached her authority by refusing the DPOA without the court of proper

authority finding Plaintiff to be legally incapacitated.



                                                  12
 Case 6:20-cv-02267-JA-EJK Document 1 Filed 12/14/20 Page 13 of 14 PageID 13




       51.     The law supports a finding in favor of the Plaintiff as the ALJ overstepped her

authority by adjudicating Plaintiff as incapacitated, outside of her jurisdiction, and without due

process of law.

                                      CLAIM FOR RELIEF

       52.     Plaintiff has exhausted his administrative remedies and is a party aggrieved by the

Order within the meaning of 20 U.S.C. § 1415(i)(2)(A). Plaintiff is seeking reversal of the Order.

       53.     The ALJ overreached her authority in holding that Plaintiff was incapacitated and

thus refusing his DPOA.

       54.     The Plaintiff requests that this Court enter an Order requiring that the

Administrative Record be filed with the Court.

       55.     The Plaintiff respectfully request that this Court reverse the September 29,2020

order adjudicating Plaintiff as incapacitated.




                                                              Respectfully submitted,

                                                              Wendy West
                                                              Attorney for Plaintiff
                                                              Disability Rights Florida
                                                              1930 Harrison Street, Suite 104
                                                              Hollywood, FL 33020
                                                              wendyw@disabilityrightsflorida.org
                                                              850-617-9780
                                                              Fax: 850-488-8640
                                                              FBN: 1002891


                                                              Ann Marie Cintron-Siegel
                                                              Attorney for Plaintiff
                                                              Disability Rights Florida
                                                              1930 Harrison Street, Suite 104
                                                              Hollywood, FL 33020
                                                              anns@disabilityrightsflorida.org

                                                 13
 Case 6:20-cv-02267-JA-EJK Document 1 Filed 12/14/20 Page 14 of 14 PageID 14




                                                            1-800-342-0823
                                                            Fax: 850-488-8640
                                                            FBN: 0166431

                                                            Attorneys for Plaintiff

                                                            By: Wendy West
                                                                Wendy West

                                                            By: Ann Marie Cintron-Siegel
                                                                Ann Marie Cintron-Siegel




                                  CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing has been furnished to counsel of record for

Defendant, Sarah Wallerstein-Koren, Esq. via email electronic mail on this 14th day of

December 2020.

                                             Respectfully submitted,

                                             /s/Wendy West
                                             Wendy West, Esq.
                                             Florida Bar Number: 1002891
                                             Disability Rights Florida
                                             Counsel for Plaintiff
                                             1930 Harrison Street, Suite 104
                                             Hollywood, FL 33020
                                             wendyw@disabilityrightsflorida.org
                                             850-617-9780
                                             Fax: 850-488-8640




                                               14
